Exhibit 10.3
September 28, 2010


Bank of America, N.A.,
as Administrative Agent and Lender
777 Main Street
Hartford, Connecticut 06115


Re:  Amendment of Seller Subordinated Debt


Ladies and Gentlemen:


Reference is made to (a) the Amended and Restated Credit Agreement dated as of
April 5, 2010 (the “Original Amended and Restated Credit Agreement”) among
Crystal Rock Holdings, Inc., individually and as successor by merger to Vermont
Pure Holdings, Ltd. (“Holdings”), Crystal Rock LLC (“Crystal Rock”, and together
with Holdings, collectively, the “Borrowers”), Bank of America, N.A. (“Bank of
America”) and the other lending institutions party thereto as lenders (together
with Bank of America, collectively, the “Lenders”), and Bank of America, as
administrative agent (the “Administrative Agent”), as amended by the First
Amendment Agreement dated of even date herewith among the Borrowers, the Lenders
and the Administrative Agent (the “First Amendment” and together with the
Original Amended and Restated Credit Agreement, the “Credit Agreement”) and (b)
the Subordination Agreements.  Capitalized terms used herein that are not
defined herein have the meanings given to such terms in the Credit Agreement.


In connection with entering into the First Amendment, each of the parties hereto
agrees that, notwithstanding the terms of the Subordination Agreements, the
Borrowers are permitted to make, and the Seller Subordinated Debt Holders are
permitted to receive, a prepayment of the Seller Subordinated Debt in the
aggregate principal amount of $500,000 on or before October 1, 2010.


Except as otherwise expressly provided by this agreement, all of the respective
terms and provisions of the Subordination Agreements shall remain the same.  The
Subordination Agreements, each as amended hereby, shall continue in full force
and effect, and this agreement and the respective Subordination Agreements shall
be read and construed as one instrument.
 
This agreement is intended to take effect under, and shall be construed
according to and governed by, the internal substantive laws of the State of New
York without giving effect to any provision thereof that would permit or require
the application of the laws of any other jurisdiction.  This agreement may be
executed in any number of counterparts, but all such counterparts shall together
constitute but one instrument.  A facsimile or other electronic transmission of
an executed counterpart shall have the same effect as the original executed
counterpart.
 
 
1

--------------------------------------------------------------------------------

 
 
By signing below, Crystal Rock LLC and Crystal Rock Holdings, Inc. acknowledge
receipt of a copy of this agreement and agree to be bound, or to continue to be
bound, as applicable, by the terms and provisions hereof and of the
Subordination Agreements, each as amended hereby.
 

    Very truly yours,               /s/ Ross S. Rapaport       Ross S. Rapaport,
as Trustee of the Peter Baker Life Insurance Trust u/t/a dated July 7, 1992, the
John Baker Insurance Trust u/t/a dated July 7, 1992 and the Joan Baker and Henry
Baker Irrevocable Trust u/t/a dated December 16, 1991, as agent (together with
his successors and assigns in such capacity, for and on behalf of Peter K. Baker
 

 

   
/s/ Peter K. Baker
      Peter K. Baker, individually  

 

    /s/ Ross S. Rapaport       Ross S. Rapaport, as Trustee of the Peter Baker
Life Insurance Trust u/t/a dated July 7, 1992, the John Baker Insurance Trust
u/t/a dated July 7, 1992 and the Joan Baker and Henry Baker Irrevocable Trust
u/t/a dated December 16, 1991, as agent (together with his successors and
assigns in such capacity, for and on behalf of John B. Baker  

 

    /s/ John B. Baker       John B. Baker, individually  

 

    /s/ Ross S. Rapaport       Ross S. Rapaport, not individually but as Trustee
of the Peter Baker Life Insurance Trust u/t/a dated July 7, 1992, the John Baker
Insurance Trust u/t/a dated July 7, 1992 and the Joan Baker and Henry Baker
Irrevocable Trust u/t/a dated December 16, 1991, as agent for Henry E. Baker  

 

   
/s/ Henry E. Baker
      Henry E. Baker, individually  

 
 
2

--------------------------------------------------------------------------------

 
 
Agreed to:


Bank of America, N.A., as Administrative Agent and Lender
 

            By
/s/ Christopher T. Phelan
     
 
Name:
Christopher T. Phelan
        Title: Senior Vice President                     Acknowledged and
agreed:                  
Crystal Rock LLC
                    By
/s/ Peter K. Baker
 
 
 
 
Name:
Peter K. Baker
        Title: Manager and Chief Executive Office                    
Crystal Rock Holdings, Inc.
                    By
/s/ Peter K. Baker
        Name:
Peter K. Baker
        Title: Chief Executive Officer        

 
 
 
3